
	

112 HR 1825 IH: Commuter Relief Act
U.S. House of Representatives
2011-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		112th CONGRESS
		1st Session
		H. R. 1825
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Blumenauer (for
			 himself, Mrs. Capps,
			 Mr. Connolly of Virginia,
			 Mr. Filner,
			 Ms. Hirono,
			 Mr. Kucinich,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Moran,
			 Mr. Sires,
			 Mr. Polis, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve
		  commuting and transportation options.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Commuter Relief Act .
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increased uniform dollar limitation for all types of
				transportation fringe benefits.
					Sec. 3. Eligibility of self-employed individuals to receive
				transit fringe benefits.
					Sec. 4. Parking cash-out programs.
					Sec. 5. Vanpool investment credit.
					Sec. 6. Employees may receive transit passes and reimbursement
				of bicycle commuting expenses as excludable fringe benefits for the same
				month.
				
			2.Increased uniform
			 dollar limitation for all types of transportation fringe benefits
			(a)In
			 generalParagraph (2) of section 132(f) of the Internal Revenue
			 Code of 1986 (relating to limitation on exclusion) is amended—
				(1)by striking
			 $100 in subparagraph (A) and inserting $200,
			 and
				(2)by striking
			 $175 in subparagraph (B) and inserting
			 $200.
				(b)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of the Internal Revenue Code of 1986 (relating to inflation
			 adjustment) is amended—
				(1)by striking the
			 last sentence,
				(2)by striking
			 1999 and inserting 2012, and
				(3)by striking
			 1998 and inserting 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Eligibility of
			 self-employed individuals to receive transit fringe benefits
			(a)In
			 generalSubparagraph (E) of section 132(f)(5) is amended—
				(1)by striking
			 For purposes of this subsection, the term and inserting the
			 following:
					
						(i)In
				generalExcept as provided in clause (ii), the
				term
						,
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Self-Employed
				individuals eligible for transit pass fringe benefitFor purposes
				of paragraph (1)(B), such term includes an individual who is an employee within
				the meaning of section
				401(c)(1).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			4.Parking cash-out
			 programs
			(a)In
			 generalSubparagraph (C) of section 132(f)(5) is amended—
				(1)by striking
			 The term and inserting the following:
					
						(i)In
				generalThe
				term
						.
				(2)by adding at the
			 end of clause (i), as amended by paragraph (1), the following: Such term
			 shall not include any parking with respect to any specified employer unless
			 such employer establishes a parking cash-out program., and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)Specified
				employerFor purposes of this
				subparagraph, the term specified employer means any employer
				who—
							(I)employs on average 50 or more employees
				during the calendar year,
							(II)leases the
				parking facilities referred to in clause (i),
							(III)can separately
				determine the amount paid per parking space leased, and
							(IV)can reduce the
				number of parking space leased (on a basis not less frequently than monthly)
				without penalty.
							(iii)Parking
				cash-out programFor purposes
				of this subparagraph, the term parking cash-out program means a
				program established by the employer under which—
							(I)the employer
				offers employees a cash allowance equal to the regular amount paid by the
				employer for parking for a single employee under clause (i) in lieu of the
				parking referred to in clause (i), and
							(II)any employee
				electing the cash allowance shall certify to the employer that the employee
				will comply with guidelines established by the employer to avoid neighborhood
				parking problems and violation of such guidelines are enforced by the employer
				by termination of eligibility of such employee for such cash allowance and
				employer sponsored parking.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to parking provided during calendar years beginning
			 after December 31, 2011.
			5.Vanpool
			 investment credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45S.Qualifying
				vanpool investment credit
						(a)General
				ruleFor purposes of section
				38, the qualifying vanpool investment credit for any taxable year is an amount
				equal to 10 percent of the basis of a qualified commuter van placed in service
				by the taxpayer during the taxable year.
						(b)Qualified
				commuter vanFor purposes of
				this section, the term qualified commuter van means a
				vehicle—
							(1)the seating
				capacity of which is at least 7, but not more than 15, adults (not including
				the driver),
							(2)which has a 3-year
				class life,
							(3)at least 80
				percent of the mileage use of which can reasonably be expected to be for
				transportation described in section 132(f)(1)(A),
							(4)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable, and
							(5)is originally
				placed in service by the taxpayer before January 1, 2019.
							(c)Leasing
				exception
							(1)In
				generalIn the case of an
				employer who enters into a lease with an unrelated person for the provision of
				transportation described in section 132(f)(1)(A) and who makes an election
				under this subsection for a taxable year (in such form and manner as the
				Secretary may by regulation prescribe), in lieu of the amount determined under
				subsection (a), the qualifying vanpool investment credit with respect to the
				taxpayer for the taxable year shall be an amount equal to 10 percent of the
				amounts paid or incurred by the employer for the taxable year pursuant to such
				lease for the provision of such transportation.
							(2)Related
				personsAll persons treated as a single employer under subsection
				(a) or (b) of section 52 shall be treated as related persons for purposes of
				this subsection.
							(3)TerminationThis
				subsection shall not apply to any amounts paid or incurred after December 31,
				2014.
							(d)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such
				credit.
						.
			(b)Credit treated
			 as part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end of following new paragraph:
				
					(37)the qualifying vanpool investment credit
				determined under section
				45S(a).
					.
			(c)Conforming
			 amendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent
				provided in section 45S(e), in the case of amounts with respect to which a
				credit has been allowed under section
				45S.
					
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Qualifying vanpool investment
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service, and amounts paid or incurred, after December 31,
			 2011.
			6.Employees may receive
			 transit passes and reimbursement of bicycle commuting expenses as excludable
			 fringe benefits for the same month
			(a)In
			 generalSubclause (II) of section 132(f)(5)(F)(iii) of the
			 Internal Revenue Code of 1986 (defining qualified bicycling month) is amended
			 by striking , (B),.
			(b)LimitationSubparagraph
			 (A) of section 132(f)(2) of such Code (relating to limitation on exclusions) is
			 amended by striking and (B) and inserting , (B), and
			 (D).
			(c)Repeal of
			 constructive receipt treatment of bicycle commuting
			 reimbursementsParagraph (4) of section 132(f) of such Code is
			 amended by striking (other than a qualified bicycle commuting
			 reimbursement).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
